Citation Nr: 1634145	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-38 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a right knee/leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955 and from June 1956 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  

In November 2015, the case was remanded for evidentiary development, and it has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran does not have additional right knee/leg disability related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, nor is the proximate cause of additional disability an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 (West 2014) for a right knee/leg disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a right knee/leg disability, VA's duty to notify was satisfied by a July 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Moreover, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file as are the pertinent post service private treatment records.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the case was remanded in November 2015 for an opinion that addressed the evidence both for and against the claim.  The resulting February 2016 opinion was rendered by a medical professional following review of the claims file.  The examiner provided a detailed opinion that included a factual foundation and reasoned basis for the conclusions reached.  Therefore, the Board finds that the record as it now stands is adequate to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103 (West 2014); 38 C.F.R. § 3.159 (2015).  


Applicable Laws and Regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  To establish entitlement to benefits under 38 U.S.C.A. § 1151 (West 2014), the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2014).  

To determine whether additional disability exists, VA compares a veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b) (2015).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c) (2015).  

To establish such fault on the part of VA, it must be shown that VA hospital care, medical or surgical treatment, or examination caused a veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d) (2015).  

Factual Background and Analysis

The Veteran contends that he has additional right knee/leg disability, to include leg length discrepancy, as a result of a right total knee arthroplasty (TKA) performed at a VA Medical Center in September 2011.  

VA records show that the TKA was indeed performed in September 2011.  No complications were indicated, and he was discharged with continuing physical therapy.  Clinical records in the claims file indicate that the Veteran's right knee replacement utilized a relatively thick polyethylene insert.  

VA records in 2012 reflect complaints of right knee pain and leg length discrepancy since the operation.  In July 2012, right knee X-rays showed a well-healed prosthesis with no signs of loosening or failure.  VA records in August 2012 acknowledge leg length discrepancy (1/2 to 3/4 inch) with discussion of proper size of build-ups in his shoes.  In October 2012, he continued to be "upset" about his right knee.  He continued to take medication for his right knee pain.  He was "not happy" about his leg discrepancy.  

In an October 16, 2012 treatment note from a physician at Blue Ridge Bone & Joint, the following was noted:

The thicker polyethylene suggests some difficulty in surgery in getting the ligamentous balancing correct.  It is a dynamic problem, but it could be made worse with activity, especially if the knee were a little bit lax.  The lengthening probably did take place, again, because of the thicker polyethylene.  That could lead to excessive stretching of the tissue around the knee and that could potentially be causing the pain that he is having.  There is no obvious evidence of infection or loosening on his workup.  Treatment would be to revise the knee into a different device and put in a more constrained device, which would allow placement of a thinner polyethylene.  

Of records are statements by the Veteran's neighbor and his pastor in support of his claim.  These friends attest to the fact that the Veteran's right knee condition had worsened since the 2011 surgery.  He has difficulty ambulating and is in constant knee pain.  

Additional VA records include a March 2013 X-ray which shows a stable right knee arthroplasty.  July 2013, the Veteran's right knee complaints continued.  In November 2013, the Veteran reported that he had been dissatisfied with the results of his right knee surgery in 2011.  The examiner noted while "no one can find a definite problem which might be relieved by surgery," the right leg was about 1/2 longer.  The Veteran used a buildup in the left shoe.  

A VA medical opinion regarding this claim, undated, but added to the record in February 2014, is against the Veteran's claim.  The examiner stated "in every objective way" the Veteran should be doing well.  While there was some lengthening of the leg by virtue of the knee condition, this only accounted for 3-5 mm on radiographic analysis, and this was well within the norm for this procedure.  

VA records from late 2014 reflect that he continued to be seen in physical therapy for help with balance and ambulation (due to knee and back problems).  

As noted in the Board's November 2015 remand decision, the 2012 VA examiner did not discuss the choice of the polyethylene insert and whether the thickness of the insert had played a role in the Veteran's complaints of pain and disability.  Thus, the claim was remanded for an addendum report.  

The requested addendum report dated in February 2016 was provided by the same VA examiner who provided the 2012 report.  

In the February 2016 report, the VA examiner stated that the claims file had been reviewed, to include the private physician's October 2012 report.  The report noted the following:  

Dr. [K] examined the patient and offered his opinion that the source of the patient's continued complaints was 'obscure' and I believe it is a mischaracterization of his report that he arrived at a 'conclusion.'  He merely offers a hypothesis that perhaps the patient's continued complaints might be due to a thicker polyethylene insert.  However, he does not appear to have reviewed the original operative report which states clearly that the flexion/extension gaps were well-balanced, thus justifying the polyethylene insert chosen.  Dr. [K's] evaluation provides no objective support for his hypothesis.  He does not make specific comment as to how the physical examination or radiographs might support his hypothesis.  In fact, some aspects of his review appear to support the opposite.  He notes a history of subjective limb length discrepancy resolved with an in-shoe lift (thought he offers no measurements of his own either on physical exam or radiographically).  In-shoe lifts are typically 3/8 of an inch or less and this would be in keeping with my own radiographic measurements of a possible 3-5 mm leg length difference - which is within the norm for a well-performed procedure.  

Dr. [K] offers a remedy that could potentially involve the use of a thinner polyethylene however, in order to balance the gaps appropriately would have to replace the polyethylene insert with metal prosthesis.  This would result in a zero net change.  I cannot support Dr. [K's] hypothesis that this surgery would somehow be pain relieving in the absence of an objective pathologic process being treated.  

I have again reviewed the radiographs looking for support for Dr. [K's] hypothesis.  I find neither patella alta or patella baja, the joint line appears appropriately placed and the tibial cut is above the fibular head.  It appears to me that based on the objective evidence available[,] the polyethylene insert chosen was the insert necessary to correctly balance the flexion/extension gaps based on the patent's anatomic needs and the procedure was performed appropriately.  

In my opinion, it is at least as likely as not (50 percent or greater probability) that the patient does not have additional disability as a result of the September 2011 right TKA for leg length discrepancy or any other objective finding that I can ascertain at this time.  

Based on the above, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a right knee/leg disability is not warranted.  The record clearly shows that the Veteran underwent a right TKA in September 2011, and that he has complained of right knee pain ever since.  Moreover, post-surgery records also clearly show some leg length discrepancy (right slightly longer than the left).  The 2012 private report raised the medical question that the polyethylene insert and its thickness played a role in the Veteran's complaints of pain and disability in the right knee.  In a detailed addendum to his 2012 report, a VA examiner addressed this medical question as reported above.  While acknowledging that leg length discrepancy exists, the VA examiner noted that the measured difference was within the norms for a well-performed procedure.  Moreover, the VA examiner noted that the private examiner in 2012 did not appear to have reviewed the original operative report which clearly stated that the flexion and extension gaps were well-balanced, this justifying the insert chosen.  He also concluded that the suggestion of replacing the current insertion with a metal prosthesis would have no effect and would result in zero net change.  The VA examiner's opinion was that the polyethylene insert chosen was the one necessary to correctly balance the flexion/extension gaps based on the Veteran's anatomic need.  Based on the evidence, it cannot be found that the Veteran has any additional right knee disability due to carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA.  As a consequence, the claim must be denied.  

The Board has carefully considered the lay statements and testimony of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, whether there is additional disability due to care provided by VA, such falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a right knee/leg disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


